                                      Case 3:20-cv-01796-GPC-LL Document 1 Filed 09/11/20 PageID.1 Page 1 of 18



                                  1   Bobby Saadian, SBN 250377
                                      ada@wilshirelawfirm.com
                                  2   Thiago Coelho, SBN 324715
                                      thiago@wilshirelawfirm.com
                                  3   WILSHIRE LAW FIRM
                                      3055 Wilshire Blvd., 12th Floor
                                  4   Los Angeles, California 90010
                                      Telephone: (213) 381-9988
                                  5   Facsimile: (213) 381-9989

                                  6   Attorneys for Plaintiff and Proposed Class

                                  7                              UNITED STATES DISTRICT COURT

                                  8                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                                  9   JULISSA COTA, individually and on behalf CASE NO.: '20CV1796 BEN LL
                                      of all others similarly situated,
                                 10
                                                                                     CLASS ACTION COMPLAINT
                                                              Plaintiff,
                                 11                                              1. VIOLATIONS OF THE AMERICANS
                                               v.                                    WITH DISABILITIES ACT OF 1990, 42
                                 12                                                  U.S.C. §12181
3055 Wilshire Blvd, 12th Floor




                                                                                 2. VIOLATIONS OF THE UNRUH CIVIL
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      KENZO PARIS USA LLC, a Delaware                RIGHTS ACT
                                 14   corporation; and DOES 1 to 10, inclusive,      DEMAND FOR JURY TRIAL

                                 15                           Defendants.
                                 16
                                 17          Plaintiff Julissa Cota (“Plaintiff”), individually and on behalf of all others similarly
                                 18   situated, brings this action based upon personal knowledge as to herself and her own acts, and as
                                 19   to all other matters upon information and belief, based upon, inter alia, the investigations of her

                                 20   attorneys.

                                 21                                     NATURE OF THE ACTION
                                 22          1.      Plaintiff is a visually-impaired and legally blind person who requires screen-
                                 23   reading software to read website content using her computer. Plaintiff uses the terms “blind” or
                                 24   “visually-impaired” to refer to all people with visual impairments who meet the legal definition
                                 25   of blindness in that they have a visual acuity with correction of less than or equal to 20 x 200.

                                 26   Some blind people who meet this definition have limited vision. Others have no vision.

                                 27          2.      Plaintiff, individually and on behalf of those similarly situated persons (hereafter

                                 28   “Class Members”), brings this Class Action to secure redress against Defendant Kenzo Paris USA
                                                                           1
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01796-GPC-LL Document 1 Filed 09/11/20 PageID.2 Page 2 of 18



                                  1   LLC (“Defendant”) and DOES 1-10, for its failure to design, construct, maintain, and operate its

                                  2   website to be fully and equally accessible to and independently usable by Plaintiff and other blind

                                  3   or visually-impaired people. Defendant’s denial of full and equal access to its website, and

                                  4   therefore denial of its products and services offered thereby and in conjunction with its physical

                                  5   locations, is a violation of Plaintiff’s rights under the Americans with Disabilities Act (“ADA”)

                                  6   and California’s Unruh Civil Rights Act (“UCRA”).
                                             3.       Because     Defendant’s     website,    https://www.kenzo.com/eu/en/home,         (the
                                  7
                                      “Website” or “Defendant’s website”), is not fully or equally accessible to blind and visually-
                                  8
                                      impaired consumers in violation of the ADA, Plaintiff seeks a permanent injunction to cause a
                                  9
                                      change in Defendant’s corporate policies, practices, and procedures so that Defendant’s website
                                 10
                                      will become and remain accessible to blind and visually-impaired consumers.
                                 11
                                                                                THE PARTIES
                                 12
                                             4.       Plaintiff, at all times relevant and as alleged herein, is a resident of the County of
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      San Diego. Plaintiff is a legally blind, visually-impaired handicapped person, a member of a
                                 14
                                      protected class of individuals under the ADA pursuant to 42 U.S.C. § 12102(1)-(2), and the
                                 15
                                      regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.
                                 16
                                             5.       Defendant is a Delaware corporation, with its headquarters in New York, New
                                 17   York. Defendant’s servers for the website are in the United States. Defendant conducts a large
                                 18   amount of its business in California and the United States as a whole. These stores constitute
                                 19   places of public accommodation. Defendant’s stores provide to the public important goods and
                                 20   services. Defendant’s website provides consumers with access to a wide variety of designer
                                 21   clothing, including but limited to sportwear, coats, jackets, sweatshirts, t-shirts, dresses, knitwear,
                                 22   tops, shirts, skirts, trousers, shorts, shoes, bags, small leather goods, caps, iPhone cases,
                                 23   sunglasses, polos, cardigans, accessories, and additional products and services which are available
                                 24   online and in stores for purchase. Consumers can also access information about store locations,

                                 25   customer service, legal mentions, returns, delivery, payment options, and career opportunities.

                                 26          6.       Plaintiff is unaware of the true names, identities, and capacities of each Defendant

                                 27   sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this complaint to allege the true

                                 28   names and capacities of DOES 1 to 10 if and when ascertained. Plaintiff is informed and believes,

                                                                           2
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01796-GPC-LL Document 1 Filed 09/11/20 PageID.3 Page 3 of 18



                                  1   and thereupon alleges, that each Defendant sued herein as a DOE is legally responsible in some

                                  2   manner for the events and happenings alleged herein and that each Defendant sued herein as a

                                  3   DOE proximately caused injuries and damages to Plaintiff as set forth below.

                                  4          7.      Defendant’s stores are public accommodations within the definition of Title III of

                                  5   the ADA, 42 U.S.C. § 12181(7).

                                  6          8.      The Website, https://www.kenzo.com/eu/en/home, is a service, privilege, or
                                      advantage of Defendant’s services, products, and locations.
                                  7
                                                                     JURISDICTION AND VENUE
                                  8
                                             9.      This Court has subject matter jurisdiction over the state law claims alleged in this
                                  9
                                      Complaint pursuant to the Class Action Fairness Act, 28 U.S.C. §1332(d)(2)(A) because: (a) the
                                 10
                                      matter in controversy exceeds the sum of $5 million, exclusive of interest and costs; and (b) some
                                 11
                                      of the class members are citizens of a state (California), which is different from the state of
                                 12
                                      citizenship of Defendant (New York).
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                             10.     Defendant is subject to personal jurisdiction in this District. Defendant has been
                                 14
                                      and continues to commit the acts or omissions alleged herein in the Southern District of
                                 15
                                      California, which, has caused injury and violated rights prescribed by the ADA and UCRA to
                                 16
                                      Plaintiff, other blind, and other visually impaired-consumers. A substantial part of the acts and
                                 17   omissions giving rise to Plaintiff’s claims occurred in the Southern District of California.
                                 18   Specifically, on several separate occasions, Plaintiff has been denied the full use and enjoyment
                                 19   of the facilities, goods, and services of Defendant’s website in San Diego County. The access
                                 20   barriers Plaintiff has encountered on Defendant’s website have caused a denial of Plaintiff’s full
                                 21   and equal access multiple times in the past and now deter Plaintiff on a regular basis from
                                 22   accessing Defendant’s website. Similarly, the access barriers Plaintiff has encountered on
                                 23   Defendant’s website have impeded Plaintiff’s full and equal enjoyment of goods and services
                                 24   offered at Defendant’s brick-and-mortar stores.

                                 25          11.     This Court also has subject-matter jurisdiction over this action pursuant to 28

                                 26   U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

                                 27   U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

                                 28
                                                                           3
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01796-GPC-LL Document 1 Filed 09/11/20 PageID.4 Page 4 of 18



                                  1            12.        This Court has personal jurisdiction over Defendant because it conducts and

                                  2   continues to conduct a substantial and significant amount of business in the State of California,

                                  3   San Diego County, and because Defendant's offending website is available across California.

                                  4            13.        Venue is proper in the Southern District of California pursuant to 28 U.S.C. §1391

                                  5   because Plaintiff resides in this District, Defendant conducts and continues to conduct a

                                  6   substantial and significant amount of business in this District, Defendant is subject to personal
                                      jurisdiction in this District, and a substantial portion of the conduct complained of herein occurred
                                  7
                                      in this District.
                                  8
                                                THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET
                                  9
                                               14.        The Internet has become a significant source of information, a portal and a tool for
                                 10
                                      conducting business, doing everyday activities such as shopping, learning, banking, researching,
                                 11
                                      as well as many other activities for sighted, blind and visually-impaired persons alike.
                                 12
                                               15.        In today's tech-savvy world, blind and visually-impaired people have the ability to
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      access websites using keyboards in conjunction with screen access software that vocalizes the
                                 14
                                      visual information found on a computer screen. This technology is known as screen-reading
                                 15
                                      software. Screen-reading software is currently the only method a blind or visually-impaired
                                 16
                                      person may independently access the internet. Unless websites are designed to be read by screen-
                                 17   reading software, blind and visually-impaired persons are unable to fully access websites, and the
                                 18   information, products and services contained thereon.
                                 19            16.        Blind and visually-impaired users of Windows operating system-enabled
                                 20   computers and devices have several screen-reading software programs available to them. Some
                                 21   of these programs are available for purchase and other programs are available without the user
                                 22   having to purchase the program separately. Job Access With Speech, otherwise known as
                                 23   “JAWS,” is currently the most popular separately purchased and downloaded screen-reading
                                 24   software program available for a Windows computer.

                                 25            17.        For screen-reading software to function, the information on a website must be

                                 26   capable of being rendered into text. If the website content is not capable of being rendered into

                                 27   text, the blind or visually-impaired user is unable to access the same content available to sighted

                                 28   users.

                                                                             4
                                                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01796-GPC-LL Document 1 Filed 09/11/20 PageID.5 Page 5 of 18



                                  1            18.    The international website standards organization, the World Wide Web

                                  2   Consortium known throughout the world as W3C, has published Success Criteria for version 2.0

                                  3   of the Web Content Accessibility Guidelines ("WCAG 2.0" hereinafter). WCAG 2.0 are well-

                                  4   established guidelines for making websites accessible to blind and visually-impaired people.

                                  5   These guidelines are adopted, implemented, and followed by most large business entities who

                                  6   want to ensure their websites are accessible to users of screen-reading software programs.
                                      Though WCAG 2.0 has not been formally adopted as the standard for making websites accessible,
                                  7
                                      it is one of, if not the most, valuable resource for companies to operate, maintain, and provide a
                                  8
                                      website that is accessible under the ADA to the public.
                                  9
                                               19.    Within this context, the Ninth Circuit has recognized the viability of ADA claims
                                 10
                                      against commercial website owners/operators with regard to the accessibility of such websites.
                                 11
                                      Robles v. Domino’s Pizza, LLC, Docket No. 17-55504 (9th Cir. Apr 13, 2017), Court Docket No.
                                 12
                                      BL-66. This is in addition to the numerous courts that already recognized such application.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                               20.    Each of Defendant’s violations of the Americans with Disabilities Act is likewise
                                 14
                                      a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights Act provides that any
                                 15
                                      violation of the ADA constitutes a violation of the Unruh Civil Rights Act. Cal. Civ. Code, §
                                 16
                                      51(f).
                                 17            21.    Further, Defendant’s actions and inactions denied Plaintiff full and equal access to
                                 18   their accommodations, facilities, and services. A substantial motivating reason for Defendant to
                                 19   deny Plaintiff access was the perception of Plaintiff’s disability. Defendant’s denial of Plaintiff’s
                                 20   accessibility was a substantial motivating reason for Defendant’s conduct. Plaintiff was harmed
                                 21   due to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor in
                                 22   causing the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code, § 51.
                                 23            22.    Inaccessible or otherwise non-compliant websites pose significant access barriers
                                 24   to blind and visually-impaired persons. Common barriers encountered by blind and visually

                                 25   impaired persons include, but are not limited to, the following:

                                 26                   a. A text equivalent for every non-text element is not provided;

                                 27                   b. Title frames with text are not provided for identification and navigation;

                                 28                   c. Equivalent text is not provided when using scripts;

                                                                             5
                                                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01796-GPC-LL Document 1 Filed 09/11/20 PageID.6 Page 6 of 18



                                  1              d. Forms with the same information and functionality as for sighted persons are

                                  2                 not provided;

                                  3              e. Information about the meaning and structure of content is not conveyed by

                                  4                 more than the visual presentation of content;

                                  5              f. Text cannot be resized without assistive technology up to 200 percent without

                                  6                 loss of content or functionality;
                                                 g. If the content enforces a time limit, the user is not able to extend, adjust or
                                  7
                                                    disable it;
                                  8
                                                 h. Web pages do not have titles that describe the topic or purpose;
                                  9
                                                 i. The purpose of each link cannot be determined from the link text alone or from
                                 10
                                                    the link text and its programmatically determined link context;
                                 11
                                                 j. One or more keyboard operable user interface lacks a mode of operation where
                                 12
                                                    the keyboard focus indicator is discernible;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                                 k. The default human language of each web page cannot be programmatically
                                 14
                                                    determined;
                                 15
                                                 l. When a component receives focus, it may initiate a change in context;
                                 16
                                                 m. Changing the setting of a user interface component may automatically cause a
                                 17                 change of context where the user has not been advised before using the
                                 18                 component;
                                 19              n. Labels or instructions are not provided when content requires user input;
                                 20              o. In content which is implemented by using markup languages, elements do not
                                 21                 have complete start and end tags, elements are not nested according to their
                                 22                 specifications, elements may contain duplicate attributes and/or any IDs are
                                 23                 not unique;
                                 24              p. Inaccessible Portable Document Format (PDFs); and

                                 25              q. The name and role of all User Interface elements cannot be programmatically

                                 26                 determined; items that can be set by the user cannot be programmatically set;

                                 27                 and/or notification of changes to these items is not available to user agents,

                                 28                 including assistive technology.

                                                                        6
                                                CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01796-GPC-LL Document 1 Filed 09/11/20 PageID.7 Page 7 of 18



                                  1                                    FACTUAL BACKGROUND

                                  2          23.     Defendant offers the https://www.kenzo.com/eu/en/home website to the public.

                                  3   The website offers features which should allow all consumers to access the goods and services

                                  4   which Defendant offers in connection with its physical locations. The goods and services offered

                                  5   by Defendant’s website include, but are not limited to the following, which allow consumers to:

                                  6   view designer clothing, including but limited to sportwear, coats, jackets, sweatshirts, t-shirts,
                                      dresses, knitwear, tops, shirts, skirts, trousers, shorts, shoes, bags, small leather goods, caps,
                                  7
                                      iPhone cases, sunglasses, polos, cardigans, accessories, and additional products and services
                                  8
                                      which are available online and in stores for purchase. Consumers can also access information
                                  9
                                      about store locations, customer service, legal mentions, returns, delivery, payment options, and
                                 10
                                      career opportunities.
                                 11
                                             24.     Based on information and belief, it is Defendant's policy and practice to deny
                                 12
                                      Plaintiff and Class Members, along with other blind or visually-impaired users, access to
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      Defendant’s website and to therefore specifically deny the goods and services that are offered and
                                 14
                                      integrated with Defendant’s stores. Due to Defendant's failure and refusal to remove access
                                 15
                                      barriers on its website, Plaintiff and other visually-impaired persons have been and are still being
                                 16
                                      denied equal and full access to Defendant’s stores and additional products and services that are
                                 17   offered to the public through Defendant’s Website.
                                 18   Defendant’s Barriers on Unruh Civil Rights Act. Cal. Civ. Code, § 51(f) Deny Plaintiff and
                                 19                                        Class Members’ Access
                                 20          25.     Plaintiff is a visually-impaired and legally blind person, who cannot use a
                                 21   computer without the assistance of screen-reading software. However, Plaintiff is a proficient
                                 22   user of the JAWS or NV Access screen-reader as well as Mac’s VoiceOver and both use it to
                                 23   access the internet. Plaintiff has visited https://www.kenzo.com/eu/en/home on several separate
                                 24   occasions using the JAWS and/or VoiceOver screen-readers.

                                 25          26.     During Plaintiff’s several visits to Defendant’s website, Plaintiff encountered

                                 26   multiple access barriers which denied Plaintiff full and equal access to the facilities, goods and

                                 27   services offered to the public and made available to the public on Defendant’s website, and its

                                 28   prior iterations. Due to the widespread access barriers Plaintiff and Class Members encountered

                                                                           7
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01796-GPC-LL Document 1 Filed 09/11/20 PageID.8 Page 8 of 18



                                  1   on Defendant’s websites, Plaintiff and Class Members have been deterred, on a regular basis,

                                  2   from accessing Defendant’s website. Similarly, the access barriers Plaintiff has encountered on

                                  3   Defendant’s website have deterred Plaintiff and Class Members from visiting Defendant’s brick-

                                  4   and-mortar stores.

                                  5          27.     While attempting to navigate Defendant’s website, Plaintiff and Class Members

                                  6   encountered multiple accessibility barriers for blind or visually-impaired people that include, but
                                      are not limited to, the following:
                                  7
                                                     a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is invisible
                                  8
                                                           code embedded beneath a graphic or image on a website that is read to a user
                                  9
                                                           by a screen-reader. For graphics or images to be fully accessible for screen-
                                 10
                                                           reader users, it requires that alt-text be coded with each graphic or image so
                                 11
                                                           that screen-reading software can speak the alt-text to describe the graphic or
                                 12
                                                           image where a sighted user would just see the graphic or image. Alt-text does
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                                           not change the visual presentation, but instead a text box shows when the
                                 14
                                                           cursor hovers over the graphic or image. The lack of alt-text on graphics and
                                 15
                                                           images prevents screen-readers from accurately vocalizing a description of the
                                 16
                                                           image or graphic. As a result, Plaintiff and Class Members who are blind and
                                 17                        visually-impaired customers are unable to access designer clothing, including
                                 18                        but limited to sportwear, coats, jackets, sweatshirts, t-shirts, dresses, knitwear,
                                 19                        tops, shirts, skirts, trousers, shorts, shoes, bags, small leather goods, caps,
                                 20                        iPhone cases, sunglasses, polos, cardigans, accessories, and additional
                                 21                        products and services which are available online and in stores for purchase.
                                 22                        Consumers can also access information about store locations, customer
                                 23                        service, legal mentions, returns, delivery, payment options, and career
                                 24                        opportunities;

                                 25                  b. Empty Links that contain No Text causing the function or purpose of the link

                                 26                        to not be presented to the user. This can introduce confusion for keyboard and

                                 27                        screen-reader users;

                                 28                  c. Redundant Links where adjacent links go to the same URL address which

                                                                           8
                                                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01796-GPC-LL Document 1 Filed 09/11/20 PageID.9 Page 9 of 18



                                  1                      results in additional navigation and repetition for keyboard and screen-reader

                                  2                      users; and

                                  3                  d. Linked Images missing alt-text, which causes problems if an image within a

                                  4                      link does not contain any descriptive text and that image does not have alt-text.

                                  5                      A screen reader then has no content to present the user as to the function of the

                                  6                      link, including information or links for and contained in PDFs.
                                             28.     Recently in 2020, Plaintiff attempted to do business with Defendant on
                                  7
                                      Defendant’s     website.   Plaintiff   has    visited    prior   iterations    of    the   website,
                                  8
                                      https://www.kenzo.com/eu/en/home, and also encountered barriers to access on Defendant’s
                                  9
                                      website.
                                 10
                                             29.     Despite past and recent attempts to do business with Defendant on its website, the
                                 11
                                      numerous access barriers contained on the website and encountered by Plaintiff, has denied
                                 12
                                      Plaintiff full and equal access to Defendant’s website. Plaintiff and Class Members, as a result
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                      of the barriers on Defendant’s website, continue to be deterred on a regular basis from accessing
                                 14
                                      Defendant’s website. Likewise, based on the numerous access barriers Plaintiff and Class
                                 15
                                      Members have been deterred and impeded from the full and equal enjoyment of goods and
                                 16
                                      services offered in Defendant’s stores and from making purchases at such physical locations.
                                 17                              Defendant Must Remove Barriers to Its Website
                                 18          30.     Due to the inaccessibility of the Defendant’s website, blind and visually-impaired
                                 19   customers such as the Plaintiff who need screen-readers, cannot fully and equally use or enjoy
                                 20   the facilities and services the Defendant offers to the public on its website. The access barriers
                                 21   the Plaintiff has encountered have caused a denial of Plaintiff’s full and equal access in the past
                                 22   and now deter Plaintiff on a regular basis from accessing the website.
                                 23          31.     These access barriers on Defendant’s website have deterred Plaintiff from visiting
                                 24   Defendant’s physical locations and enjoying them equal to sighted individuals because: Plaintiff

                                 25   was unable to find the location and hours of operation of Defendant’s locations on its website, as

                                 26   a result Plaintiff is prevented from visiting the locations, and is unable to view and purchase

                                 27   products and/or services. Plaintiff and Class Members intend to visit the Defendant’s locations

                                 28   in the near future if Plaintiff and Class Members could access Defendant’s website.

                                                                            9
                                                    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01796-GPC-LL Document 1 Filed 09/11/20 PageID.10 Page 10 of 18



                                  1           32.     If the website was equally accessible to all, Plaintiff and Class Members could

                                  2    independently navigate the website and complete a desired transaction, as sighted individuals do.

                                  3           33.     Plaintiff, through Plaintiff’s attempts to use the website, has actual knowledge of

                                  4    the access barriers that make these services inaccessible and independently unusable by blind and

                                  5    visually-impaired people.

                                  6           34.     Because simple compliance with WCAG 2.0/WCAG 2.1 would provide Plaintiff
                                       and Class Members who are visually-impaired consumers with equal access to the website,
                                  7
                                       Plaintiff and Class Members allege that Defendant engaged in acts of intentional discrimination,
                                  8
                                       including, but not limited to, the following policies or practices: constructing and maintaining a
                                  9
                                       website that is inaccessible to visually-impaired individuals, including Plaintiff and Class
                                 10
                                       Members; failing to construct and maintain a website that is sufficiently intuitive so as to be
                                 11
                                       equally accessible to visually-impaired individuals, including Plaintiff and Class Members; and
                                 12
                                       failing to take actions to correct these access barriers in the face of substantial harm and
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                       discrimination to blind and visually-impaired consumers, such as Plaintiff and Class Members,
                                 14
                                       as a member of a protected class.
                                 15
                                              35.     The Defendant uses standards, criteria or methods of administration that have the
                                 16
                                       effect of discriminating or perpetuating the discrimination against others, as alleged herein.
                                 17           36.     The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this
                                 18    action. In relevant part, the ADA requires:
                                 19           In the case of violations of … this title, injunctive relief shall include an order to
                                              alter facilities to make such facilities readily accessible to and usable by
                                 20           individuals with disabilities …. Where appropriate, injunctive relief shall also
                                 21           include requiring the … modification of a policy …. 42 U.S.C. § 12188(a)(2).

                                 22           37.     Because Defendant’s website has never been equally accessible, and because

                                 23    Defendant lacks a corporate policy that is reasonably calculated to cause the Defendant’s website

                                 24    to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a

                                 25    permanent injunction requiring the Defendant to retain a qualified consultant acceptable to

                                 26    Plaintiff to assist Defendant to comply with WCAG 2.0/WCAG 2.1 guidelines for Defendant’s

                                 27    website. The website must be accessible for individuals with disabilities who use desktop
                                       computers, laptops, tablets, and smartphones.       Plaintiff and Class Members seek that this
                                 28
                                                                           10
                                                    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01796-GPC-LL Document 1 Filed 09/11/20 PageID.11 Page 11 of 18



                                  1    permanent injunction require Defendant to cooperate with the agreed-upon consultant to: train

                                  2    Defendant’s employees and agents who develop the website on accessibility compliance under

                                  3    the WCAG 2.0/WCAG 2.1 guidelines; regularly check the accessibility of the website under the

                                  4    WCAG 2.0/WCAG 2.1 guidelines; regularly test user accessibility by blind or vision-impaired

                                  5    persons to ensure that the Defendant’s website complies under the WCAG 2.0/WCAG 2.1

                                  6    guidelines; and develop an accessibility policy that is clearly disclosed on the Defendant’s
                                       website, with contact information for users to report accessibility-related problems and require
                                  7
                                       that any third-party vendors who participate on the Defendant’s website to be fully accessible to
                                  8
                                       the disabled by conforming with WCAG 2.0/WCAG 2.1.
                                  9
                                              38.     If Defendant’s website were accessible, Plaintiff and Class Members could
                                 10
                                       independently access information about store locations, hours, services offered, and services
                                 11
                                       available for online purchase.
                                 12
                                              39.     Although Defendant may currently have centralized policies regarding operating
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                       and maintaining Defendant’s website, Defendant lacks a plan and policy reasonably calculated to
                                 14
                                       make Defendant’s website fully and equally accessible to, and independently usable by, blind and
                                 15
                                       other visually-impaired consumers.
                                 16
                                              40.     Defendant has, upon information and belief, invested substantial sums in
                                 17    developing and maintaining Defendant’s website to which Defendant has generated significant
                                 18    revenue from Defendant’s website. These amounts are far greater than the associated cost of
                                 19    making Defendant’s website equally accessible to visually impaired customers. Plaintiff has also
                                 20    visited prior iterations of the Defendant’s website, https://www.kenzo.com/eu/en/home, and also
                                 21    encountered such barriers.
                                 22           41.     Without injunctive relief, Plaintiff and Class Members will continue to be unable
                                 23    to independently use Defendant’s website, violating their rights.
                                 24                                  CLASS ACTION ALLEGATIONS

                                 25           42.     Plaintiff, on behalf of herself and all others similarly situated, seeks to certify a

                                 26    nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2) (b)(3), the Nationwide class is initially

                                 27    defined as follows:
                                                           all legally blind individuals who have attempted to access Defendant’s
                                 28                        website by the use of a screen reading software during the applicable
                                                                                    11
                                                    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01796-GPC-LL Document 1 Filed 09/11/20 PageID.12 Page 12 of 18


                                                              limitations period up to and including final judgment in this action.
                                  1
                                              43.     The California class is initially defined as follows:
                                  2                         all legally blind individuals in the State of California who have attempted
                                  3                         to access Defendant’s website by the use of a screen reading software
                                                            during the applicable limitations period up to and including final judgment
                                  4                         in this action.

                                  5           44.     Excluded from each of the above Classes is Defendant, including any entity in

                                  6    which Defendant has a controlling interest, is a parent or subsidiary, or which is controlled by
                                       Defendant, as well as the officers, directors, affiliates, legal representatives, heirs, predecessors,
                                  7
                                       successors, and assigns of Defendant. Also excluded are the judge and the court personnel in this
                                  8
                                       case and any members of their immediate families. Plaintiff reserves the right to amend the Class
                                  9
                                       definitions if discovery and further investigation reveal that the Classes should be expanded or
                                 10
                                       otherwise modified.
                                 11
                                              45.     Numerosity. Fed. R. Civ. P. 23(a)(1). This action has been brought and may
                                 12
                                       properly be maintained as a class action against Defendant under Rules 23(b)(1)(B) and 23(b)(3)
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                       of the Federal Rules of Civil Procedure. While the exact number and identities of other Class
                                 14
                                       Members are unknown to Plaintiff at this time, Plaintiff is informed and believes that there are
                                 15
                                       hundreds of thousands of Members in the Class. Based on the number of customers who have
                                 16
                                       visited Defendant’s California stores, it is estimated that the Class is composed of more than
                                 17    10,000 persons. Furthermore, even if subclasses need to be created for these consumers, it is
                                 18    estimated that each subclass would have thousands of Members. The Members of the Class are
                                 19    so numerous that joinder of all Members is impracticable and the disposition of their claims in a
                                 20    class action rather than in individual actions will benefit the parties and the courts.
                                 21           46.     Typicality: Plaintiff and Class Members’ claims are typical of the claims of the
                                 22    Members of the Class as all Members of the Class are similarly affected by Defendant’s wrongful
                                 23    conduct, as detailed herein.
                                 24           47.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Members

                                 25    of the Class in that they have no interests antagonistic to those of the other Members of the Class.

                                 26    Plaintiff has retained experienced and competent counsel.

                                 27           48.     Superiority: A class action is superior to other available methods for the fair and

                                 28    efficient adjudication of this controversy. Since the damages sustained by individual Class

                                                                           12
                                                    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01796-GPC-LL Document 1 Filed 09/11/20 PageID.13 Page 13 of 18



                                  1    Members may be relatively small the expense and burden of individual litigation makes it

                                  2    impracticable for the Members of the Class to individually seek redress for the wrongful conduct

                                  3    alleged herein. Furthermore, the adjudication of this controversy through a class action will avoid

                                  4    the potentially inconsistent and conflicting adjudications of the claims asserted herein. There will

                                  5    be no difficulty in the management of this action as a class action. If Class treatment of these

                                  6    claims were not available, Defendant would likely unfairly receive thousands of dollars or more
                                       in improper revenue.
                                  7
                                              49.     Common Questions Predominate: Common questions of law and fact exist as to
                                  8
                                       all Members of the Class and predominate over any questions solely affecting individual
                                  9
                                       Members of the Class. Among the common questions of law and fact applicable to the Class are:
                                 10
                                                          i. Whether Defendant’s website, https://www.kenzo.com/eu/en/home, is
                                 11
                                                              inaccessible to the visually-impaired who use screen reading software to
                                 12
                                                              access internet websites;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                                          ii. Whether Plaintiff and Class Members have been unable to access
                                 14
                                                              https://www.kenzo.com/eu/en/home through the use of screen reading
                                 15
                                                              software;
                                 16
                                                         iii. Whether the deficiencies in Defendant’s website violate the Americans
                                 17                           with Disabilities Act of 1990, 42 U.S.C. § 12181 et seq.;
                                 18                      iv. Whether the deficiencies in Defendant’s website violate the California
                                 19                           Unruh Civil Rights Act, California Civil Code § 51 et seq.;
                                 20                       v. Whether, and to what extent, injunctive relief should be imposed on
                                 21                           Defendant to make https://www.kenzo.com/eu/en/home readily accessible
                                 22                           to and usable by visually-impaired individuals;
                                 23                      vi. Whether Plaintiff and Class Members are entitled to recover statutory
                                 24                           damages with respect to Defendant’s wrongful conduct; and

                                 25                     vii. Whether further legal and/or equitable relief should be granted by the Court

                                 26                           in this action.

                                 27           50.     The class is readily definable, and prosecution of this action as a Class action will

                                 28    reduce the possibility of repetitious litigation. Plaintiff knows of no difficulty which will be

                                                                           13
                                                    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01796-GPC-LL Document 1 Filed 09/11/20 PageID.14 Page 14 of 18



                                  1    encountered in the management of this litigation which would preclude their maintenance of this

                                  2    matter as a Class action.

                                  3           51.       The prerequisites to maintaining a class action for injunctive relief or equitable

                                  4    relief pursuant to Rule 23(b)(2) are met as Defendant has acted or refused to act on grounds

                                  5    generally applicable to the Class. Thereby, making appropriate final injunctive or equitable relief

                                  6    with respect to the Class as a whole.
                                              52.       The prerequisites to maintaining a class action for injunctive relief or equitable
                                  7
                                       relief pursuant to Rule 23(b)(3) are met as questions of law or fact common to the Class
                                  8
                                       predominate over any questions affecting only individual Members and a class action is superior
                                  9
                                       to other available methods for fairly and efficiently adjudicating the controversy.
                                 10
                                              53.       The prosecution of separate actions by Members of the Class would create a risk
                                 11
                                       of establishing inconsistent rulings and/or incompatible standards of conduct for Defendant.
                                 12
                                       Additionally, individual actions may be dispositive of the interest of all Members of the Class,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                       although certain Class Members are not parties to such actions.
                                 14
                                              54.       Defendant’s conduct is generally applicable to the Class as a whole and Plaintiff
                                 15
                                       seek, inter alia, equitable remedies with respect to the Class as a whole. As such, Defendant’s
                                 16
                                       systematic policies and practices make declaratory relief with respect to the Class as a whole
                                 17    appropriate.
                                 18                                                 COUNT I
                                 19                   Violations of the Americans With Disabilities Act, 42 U.S.C. § 12181 et seq.
                                 20                       (On Behalf of Plaintiff, the Nationwide Class and the California Class)
                                 21           55.       Plaintiff alleges and incorporates herein by reference each and every allegation
                                 22    contained in paragraphs 1 through 54, inclusive, of this Complaint as if set forth fully herein.
                                 23           56.       Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq., provides: “No
                                 24    individual shall be discriminated against on the basis of disability in the full and equal enjoyment

                                 25    of the goods, services, facilities, privileges, advantages, or accommodations of any place of public

                                 26    accommodation by any person who owns, leases (or leases to), or operates a place of public

                                 27    accommodation” 42 U.S.C. § 12182(a).

                                 28           57.       Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

                                                                             14
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01796-GPC-LL Document 1 Filed 09/11/20 PageID.15 Page 15 of 18



                                  1    includes, among other things: “a failure to make reasonable modifications in policies, practices,

                                  2    or procedures, when such modifications are necessary to afford such goods, services, facilities,

                                  3    privileges, advantages, or accommodations to individuals with disabilities, unless the entity can

                                  4    demonstrate that making such modifications would fundamentally alter the nature of such goods,

                                  5    services, facilities, privileges, advantages or accommodations” and “a failure to take such steps

                                  6    as may be necessary to ensure that no individual with a disability is excluded, denied services,
                                       segregated, or otherwise treated differently than other individuals because of the absence of
                                  7
                                       auxiliary aids and services, unless the entity can demonstrate that taking such steps would
                                  8
                                       fundamentally alter the nature of the good, service, facility, privilege, advantage, or
                                  9
                                       accommodation being offered or would result in an undue burden” 42 U.S.C. §
                                 10
                                       12182(b)(2)(A)(ii)-(iii). “A public accommodation shall take those steps that may be necessary
                                 11
                                       to ensure that no individual with a disability is excluded, denied services, segregated, or otherwise
                                 12
                                       treated differently than other individuals because of the absence of auxiliary aids and services,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                       unless the public accommodation can demonstrate that taking those steps would fundamentally
                                 14
                                       alter the nature of the goods, services, facilities, privileges, advantages, or accommodations being
                                 15
                                       offered or would result in an undue burden, i.e., significant difficulty or expense” 28 C.F.R. §
                                 16
                                       36.303(a). In order to be effective, auxiliary aids and services must be provided in accessible
                                 17    formats, in a timely manner, and in such a way as to protect the privacy and independence of the
                                 18    individual with a disability” 28 C.F.R. § 36.303(c)(1)(ii).
                                 19           58.     Defendant’s store locations are “public accommodations” within the meaning of
                                 20    42 U.S.C. § 12181 et seq. Defendant generates millions of dollars in revenue from the sale of its
                                 21    amenities and services, privileges, advantages, and accommodations in California through its
                                 22    locations, related services, privileges, advantages, and accommodations. The website,
                                 23    https://www.kenzo.com/eu/en/home, is a service, privilege, advantage, and accommodation
                                 24    provided by Defendant that is inaccessible to customers who are visually-impaired like Plaintiff.

                                 25    This inaccessibility denies visually-impaired customers full and equal enjoyment of and access

                                 26    to the facilities and services, privileges, advantages, and accommodations that Defendant made

                                 27    available to the non-disabled public. Defendant is violating the Americans with Disabilities Act,

                                 28    42 U.S.C. § 12181 et seq., in that Defendant denies visually-impaired customers the services,

                                                                           15
                                                    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01796-GPC-LL Document 1 Filed 09/11/20 PageID.16 Page 16 of 18



                                  1    privileges, advantages, and accommodations provided by https://www.kenzo.com/eu/en/home.

                                  2    These violations are ongoing.

                                  3           59.        Defendant’s actions constitute intentional discrimination against Plaintiff and

                                  4    Class Members on the basis of a disability in violation of the Americans with Disabilities Act, 42

                                  5    U.S.C. § 12181 et seq. in that: Defendant has constructed a website that is inaccessible to Plaintiff

                                  6    and Class Members, maintains the website in this inaccessible form, and has failed to take
                                       adequate actions to correct these barriers even after being notified of the discrimination that such
                                  7
                                       barriers cause.
                                  8
                                              60.        Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth
                                  9
                                       and incorporated therein, Plaintiff requests relief as set forth below.
                                 10
                                                                                    COUNT II
                                 11
                                                Violations of the Unruh Civil Rights Act, California Civil Code § 51 et seq.
                                 12
                                                                  (On Behalf of Plaintiff and the California Class)
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                              61.        Plaintiff alleges and incorporates herein by reference each and every allegation
                                 14
                                       contained in paragraphs 1 through 60, inclusive, of this Complaint as if set forth fully herein.
                                 15
                                              62.        Defendant’s locations are “business establishments” within the meaning of the
                                 16
                                       California Civil Code § 51 et seq. Defendant generates millions of dollars in revenue from the
                                 17    sale of its services in California through its store locations and related services, and
                                 18    https://www.kenzo.com/eu/en/home is a service provided by Defendant that is inaccessible to
                                 19    customers who are visually-impaired like Plaintiff and Class Members. This inaccessibility denies
                                 20    visually-impaired customers full and equal access to Defendant’s facilities and services that
                                 21    Defendant makes available to the non-disabled public. Defendant is violating the Unruh Civil
                                 22    Rights Act, California Civil Code § 51 et seq., in that Defendant is denying visually-impaired
                                 23    customers the services provided by https://www.kenzo.com/eu/en/home. These violations are
                                 24    ongoing.

                                 25           63.        Defendant’s actions constitute intentional discrimination against Plaintiff and

                                 26    Class Members on the basis of a disability in violation of the Unruh Civil Rights Act, Cal. Civil

                                 27    Code § 51 et seq. in that: Defendant has constructed a website that is inaccessible to Plaintiff and

                                 28    Class Members, maintains the website in this inaccessible form, and has failed to take adequate

                                                                           16
                                                    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01796-GPC-LL Document 1 Filed 09/11/20 PageID.17 Page 17 of 18



                                  1    actions to correct these barriers even after being notified of the discrimination that such barriers

                                  2    cause.

                                  3             64.    Defendant is also violating the Unruh Civil Rights Act, California Civil Code § 51

                                  4    et seq. in that the conduct alleged herein likewise constitutes a violation of various provisions of

                                  5    the ADA, 42 U.S.C. § 12101 et seq. Section 51(f) of the California Civil Code provides that a

                                  6    violation of the right of any individual under the ADA shall also constitute a violation of the
                                       Unruh Civil Rights Act.
                                  7
                                                65.    The actions of Defendant were and are in violation of the Unruh Civil Rights Act,
                                  8
                                       California Civil Code § 51 et seq., and, therefore, Plaintiff and Class Members are entitled to
                                  9
                                       injunctive relief remedying the discrimination.
                                 10
                                                66.    Plaintiff and Class Members are also entitled to statutory minimum damages
                                 11
                                       pursuant to California Civil Code § 52 for each and every offense.
                                 12
                                                67.    Plaintiff and Class Members are also entitled to reasonable attorneys’ fees and
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                       costs.
                                 14
                                                68.    Plaintiff and Class Members are also entitled to a preliminary and permanent
                                 15
                                       injunction enjoining Defendant from violating the Unruh Civil Rights Act, California Civil Code
                                 16
                                       § 51 et seq., and requiring Defendant to take the steps necessary to make
                                 17    https://www.kenzo.com/eu/en/home readily accessible to and usable by visually-impaired
                                 18    individuals.
                                 19                                        PRAYER FOR RELIEF
                                 20             WHEREFORE, Plaintiff, individually and on behalf of all Class Members, respectfully
                                 21    requests that the Court enter judgment in her favor and against Defendant as follows:
                                 22             A.     For an Order certifying the Nationwide Class and California Class as defined
                                 23                    herein and appointing Plaintiff and her Counsel to represent the Nationwide Class
                                 24                    and the California Class;

                                 25             B.     A preliminary and permanent injunction pursuant to 42 U.S.C. § 12188(a)(1) and

                                 26                    (2) and section 52.1 of the California Civil Code enjoining Defendant from

                                 27                    violating the Unruh Civil Rights Act and ADA and requiring Defendant to take

                                 28
                                                                             17
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-01796-GPC-LL Document 1 Filed 09/11/20 PageID.18 Page 18 of 18



                                  1                    the steps necessary to make https://www.kenzo.com/eu/en/home readily

                                  2                    accessible to and usable by visually-impaired individuals;

                                  3            C.      An award of statutory minimum damages of $4,000 per offense per person

                                  4                    pursuant to section 52(a) of the California Civil Code.

                                  5            D.      For attorneys’ fees and expenses pursuant to California Civil Code §§ 52(a),

                                  6                    52.1(h), and 42 U.S.C. § 12205;
                                               E.      For pre-judgment interest to the extent permitted by law;
                                  7
                                               F.      For costs of suit; and
                                  8
                                               G.      For such other and further relief as the Court deems just and proper.
                                  9
                                                                        DEMAND FOR JURY TRIAL
                                 10
                                               Plaintiff, on behalf of herself and all others similarly situated, hereby demands a jury trial
                                 11
                                       for all claims so triable.
                                 12
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                       Dated: September 11, 2020                              Respectfully Submitted,
                                 14
                                                                                              /s/ Thiago M. Coelho
                                 15                                                           Thiago M. Coelho
                                 16                                                           Bobby Saadian
                                                                                              WILSHIRE LAW FIRM
                                 17                                                           Attorneys for Plaintiff and Proposed Class

                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                            18
                                                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
